Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152916 & (60)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 152916
                                                                   COA: 321200
                                                                   Genesee CC: 13-032919-FH
  TMANDO ALLEN DENSON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 1, 2015
  judgment of the Court of Appeals is considered. We DIRECT the Genesee County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall pay particular attention to the defendant’s
  argument that evidence of a prior act of violence was inadmissible under MRE 404(b).

        The application for leave to appeal and the motion to remand remain pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2016
         s0615
                                                                              Clerk